Citation Nr: 1609303	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hydrocephalus, to include as due to toxic metal or chemical exposure and/or secondary to service-connected atopic dermatitis and the treatment therefor.  

2.  Entitlement to service connection for the syndrome of inappropriate antidiuretic hormone (SIADH), to include as due to toxic metal or chemical exposure and/or secondary to service-connected atopic dermatitis and the treatment therefor.

3.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of swelling of the brain/skull and, if so, whether service connection may be granted.

4.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for renal tubular disease and, if so, whether service connection may be granted.

5.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for chronic fatigue and, if so, whether service connection may be granted.

6.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for osteoarthritis and osteomalacia and, if so, whether service connection may be granted.

7.  Entitlement to service connection for the loss of a portion of the skull as a result of surgery to the skull.  

8.  Entitlement to service connection for a testicular condition.  

9.  Entitlement to service connection for erectile dysfunction, to include low testosterone, loss of libido, and androgen deficiency.  

10.  Entitlement to service connection for low-level anemia.  

11.  Entitlement to service connection for the obstruction of the sylvius as a result of an operation on the skull with endoscopic third ventriculectomy brain surgery with a visible scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty from August 1989 to December 1994.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that denied the appellant's claim for benefits involving hydrocehphalus and SIADH.  Subsequent to the perfection of his appeal, the appellant proffered testimony on those issues before the undersigned.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Following the appellant's hearing before the Board, the Board remanded the claim in May 2010, September 2011, and in November 2012.  The claim was returned to the Board after the last Remand and the Board concluded that it did not have enough medical information to adequately decide the appellant's claim.  Hence, a VHA opinion was obtained in September 2013 along with an addendum in May of 2014.  

Subsequently, the claim was returned to the Board for review.  In September 2014, the Board issued a Decision that denied the appellant's claim for benefits.  Upon receiving notification of that action, the appellant appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The appellant's representative submitted argument to the Court and the Court then issued a Memorandum Decision that vacated and remanded the Board's Decision.  The claim is once again before the Board for review.   

It is further noted that, with respect to the other issues listed on the front two pages of this action, the RO denied the appellant's claim for those benefits in rating actions issued in December 2015 and February 2016.  As will be discussed below, those issues are returned, along with the original issues, to the Agency of Original Jurisdiction (AOJ) for further development and action.  VA will notify the appellant if further action is required.


REMAND

As noted, the Court adopted the appellant's arguments when it issued its Memorandum Decision.  In essence, the Court found that the Board erred when it relied on an examination accomplished in February 2013 because the examination did not address whether the appellant's treatment for his service-connected dermatological disorder may have aggravated or contributed to the two conditions now on appeal.  The Court concluded that the Board could not rely upon such an examination since the examiner failed to provide a conclusive opinion with respect to the appellant's assertions.  

Given the determination by the Court, the Board concludes that additional development of the appellant's claim must be accomplished.  More specifically, the Board shall return the claim to the AOJ for the purpose of obtaining an additional opinion as to the etiology of the asserted disorders.  This information shall ensure that the Board has a complete record on which to make a determination on the merits of the appellant's claim for benefits.

In December 2015 and in February 2016, the agency of original jurisdiction denied the appellant's claim involving those issues not inclusive of entitlement to service connection for hydrocephalus and SIADH, listed on the front page of this action.  Also in February of 2016, the appellant submitted a notice of disagreement as to these two rating actions.  A Statement of the Case has not been provided as to these additional issues following receipt of the notice of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issues should then be returned to the Board after issuance of the Statement of the Case only if the appellant files a timely substantive appeal.  The appellant must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).   

The appeal is therefore REMANDED to the agency of original jurisdiction for the following actions:

1.  The AOJ should contact the appellant and ask that he identify any private medical records that have not yet been provided to VA, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The appellant should be informed that his assistance in supplying the authorizations to the AOJ is paramount and that his failure to provide the needed information could adversely affect his claim before the VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Copies of the medical records from all identified private sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015).

2.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, the AOJ should then schedule the appellant for an examination by an internal medicine doctor and a doctor of hematology.  Both doctors should not have previously examined the appellant.  If the VA Medical Center or VA facility does not have either of these specialists, private examiners should be obtained.  Such an examination is being conducted so that an etiological opinion may be obtained concerning the appellant's current disorders and their relationship to his military service or a service-connected disorder.  The examiners should be given a copy of this remand and he/she should be requested to review the appellant's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiners should review the results of any testing prior to completion of the report.  The examiners must specifically annotate in the record that they have reviewed all of the medical evidence in the claims folder.

a.  The examiners should question and examine the appellant, and then express an opinion as to whether the appellant now suffers from hydrocephalus and syndrome of inappropriate antidiuretic hormone.  If he does, the examiners should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, any incidents therein, or to another disability such as the appellant's service-connected atopic dermatitis.  

b.  The examiners should further provide comments as to whether either disorder has been aggravated by or the result of treatment the appellant may have received for his service-connected atopic dermatitis (ultraviolet light treatment or any other treatment noted in the record).  

c.  The examiners should also discuss whether the appellant's claimed disorders are due to chemical exposure or due to heavy metal exposure (such as the appellant has claimed he endured while on active duty).  

The examiners must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiners should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, that examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If a particular examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiners' conclusions.  In the doctors' report, each examiner must specifically discuss the appellant's contentions and his assertions that the current disorders are somehow related to or caused by or have been aggravated by his service-connected skin disorder.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If the examiners conclude that the appellant's claimed disorders are not service-related, or not related to or caused by or aggravated by his skin disorder, or not caused by or related to or aggravated by treatment he has received for his service-connected skin disorder, each examiner must explain in detail the reasoning behind this determination.  If the examiners conclude that the appellant's claimed disorders are not secondary to possible inservice exposure to chemicals or metals (as claimed by the appellant), each examiner must explain in detail the reasoning behind this determination.  

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  The AOJ should issue a statement of the case with regard to the issues (not including the issues of service connection for hydrocephalus and SIADH) noted on the front pages of this action.  These issues should not be certified or returned to the Board unless a timely substantive appeal is received.

5. Thereafter, the AOJ should conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA-sponsored examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


